Citation Nr: 1733003	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected cubital syndrome of the right elbow with a history of carpal tunnel syndrome of the right wrist (hereinafter, "right elbow/wrist disability"), prior to October 14, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1973 to August 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

This matter has an extensive procedural history, which the Board will not fully detail here. Most recently, the Board denied this matter in a March 2016 decision. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), resulting in a September 2016 Joint Motion for Remand (JMR). Subsequent to the September 2016 JMR, the Board remanded this matter for further development in December 2016.

The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence of record reveals that the Veteran's service-connected right elbow/wrist disability affected his median and ulnar nerves and was characterized by no more than incomplete paralysis for the period beginning December 15, 2014.


CONCLUSION OF LAW
 
The criteria for a disability rating of 20 percent, and no higher, for a right wrist/elbow disability have been met or more nearly approximated for the period beginning December 15, 2014.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.124a, DC 8513.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board observes that the Veteran has appealed with respect to the propriety of the effective date of the assigned increased rating for his service- connected right elbow/wrist condition.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated and proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006); see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, VA's duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, and lay statements in support of the claim.  The Board has also obtained VA treatment records; VA examination reports from May 2009, March 2012, December 2014, and October 2015; and a VA medical opinion from February 2017, which may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board notes that, on remand in December 2016, a letter requesting additional evidence in support of the Veteran's appeal was sent.  No response was received.  Neither the Veteran nor his representative has identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

Increased Rating Prior to October 14, 2015

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(a).

The Veteran's right elbow/wrist disability for the period prior to October 14, 2015 is rated under DC 8515 for paralysis of the median nerve.  Ratings are for mild, moderate, severe, and complete based on involvement of the major hand (in this case, the right) or the minor hand (left).  The following ratings are applicable:   mild incomplete paralysis warrants a 10 percent rating on both the major and minor sides; moderate incomplete paralysis warrants 30 percent on the major side and 20 percent on the minor side; severe incomplete paralysis warrants 50 percent on the major side and 40 percent on the minor side; and complete paralysis warrants 70 percent on the major side and 60 percent on the minor side.  38 C.F.R. § 4.124a, DC 8515.

Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

Complete paralysis of the median nerve contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscle of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened; and pain with trophic disturbances.

The Board has also considered DC 8513 for All Radicular Groups which warrants a 20 percent rating for mild incomplete paralysis of both the major and minor sides, 40/30 percent ratings respectively for major/minor sides for moderate incomplete paralysis, 70/60 percent ratings respectively for major/minor sides for severe incomplete paralysis, and 90/80 percent ratings respectively for major/minor sides for complete paralysis.

The Board notes that nerve cells consist of a large cell body and two types of nerve fibers (axons and dendrites) wrapped with many layers of tissue composed of a fatty substance called myelin, which forms a sheath to speed the conduction of nerve impulses along the nerve fiber.  See Stephen A. Goldman, MD, PhD, Nerves, in Merck Manuals (Merck & Co., Inc. ed., 2017); see also Stephen A. Goldman, MD, PhD, Overview of the Nervous System, in Merck Manuals (Merck & Co., Inc. ed., 2017).

The Veteran's STR's show treatment for issues related to his right ulnar and median nerves.

In a May 2009 VA examination at the Erie VAMC, the Veteran's C-file was not reviewed.  The Veteran reported his right wrist bothered him daily, and activities increased his pain.  He used splints almost every night and wore the splints during the day three to four times per month.  The Veteran reported pain and paresthesias of his right wrist.  The Veteran reported that his right long and ring fingers want to curl up with pain, with more pain in his wrist when his fingers were fully flexed.  The affected nerve was the median nerve.  The Veteran's right wrist was symptomatic for carpal tunnel syndrome.  There was positive Tinel's and Phalen's sign with numbness and tingling in his index, long and ring fingers with accompanying decreased strength in flexion of his long finger.  The detailed reflex examination was normal, and there was no muscle atrophy.  The Veteran identified his left elbow as symptomatic, not the right.  He was working as a home remodeler full time and reported losing one week of work during the last 12 month period due to pain.  The Veteran's right carpal tunnel syndrome impacted his occupational activities due to decreased strength of his upper extremity with pain.

Private treatment records show that the Veteran had an EMG in October 2010.  The results suggested "compromise of bilateral median nerves at the wrists consistent with carpal tunnel syndrome."  Moderately severe myelin and axonal changes were seen bilaterally.  

In a December 2010 private treatment record, the physician noted the Veteran had a right carpal tunnel release that year.  In a follow up visit, the Veteran noted significant improvement from his preoperative symptoms, and had excellent range of motion in the fingers.

In March 2012 at a VA examination conducted at the Erie VAMC, the Veteran's C-file was not reviewed, and there were "essentially no medical records to review."  The Veteran was diagnosed with right elbow cubital syndrome and bilateral carpal tunnel syndrome.  He again complained of left elbow pain.  The Veteran did not have constant pain, intermittent pain, paresthesias, dysesthesias or numbness.  Muscle strength testing was normal, and he had no atrophy.  Reflex and sensory examination was normal.  The Veteran's nerve testing was normal.

In December 2014 the Veteran underwent a VA examination at the Erie VAMC.  The Veteran was diagnosed with bilateral carpal tunnel syndrome, and bilateral elbow cubital tunnel syndrome.  The Veteran denied any symptoms in his dominant right hand or wrist.  The Veteran denied constant pain, intermittent pain, paresthesias, dysesthesias or numbness.  There was no evidence of muscle atrophy, and the Veteran's muscle strength and reflexes were normal.  Phalen's sign was negative.  Tinel's testing was positive with noted tingling to the appropriate small finger suggesting cubital tunnel of the right elbow.  The Veteran reported no residual symptoms of carpal tunnel since his surgical intervention in 2010.  He also reported no effects or limits to his activities of daily living and or occupational functioning. 

In February 2017, a VA examiner "extensively" reviewed the Veteran's C-File and medical records to resolve ambiguous and conflicting evidence reflected in the denial of a higher rating for the Veteran's right elbow/wrist disability prior to October 14, 2015.  The medical examiner noted that the Veteran's October 2010 EMG showed findings consistent with bilateral carpel tunnel syndrome and "NORMAL ulnar nerve findings".  The examiner stated that the language noting myelin and axonal changes was pertaining to the carpel tunnel syndrome.  He noted that the Veteran could have cubital syndrome with normal EMG findings, and Tinel's and Phalen's testing are also not 100 percent accurate.  The examiner opined that, as of October 14, 2015, it is at least as likely as not that the veteran had mild right cubital syndrome and very mild right carpel tunnel syndrome.  "The right median and ulnar nerves would be considered to have incomplete, mild paralysis."

The Veteran maintains that he is inadequately rated for his cubital tunnel syndrome and contends that the severity of his symptoms more closely approximates the criteria for a higher evaluation.  Post-service treatment is dispositive for cubital tunnel syndrome of the right elbow until the December 2014 VA examination.  The Veteran reported and the record supports no lay observable symptoms of cubital syndrome in his right elbow until his October 2015 VA examination.  At his October 2015 VA examination, the Veteran reported pain in the right elbow since 1995 with numbness in the last two digits on the right hand occasional swelling.  The weight of evidence, lay and medical, does not support the Veteran's statements.  Although he is competent to report that right elbow pain continued from 1995 through the present, his recent recollection of a symptom history is less likely to be reliable than the contemporaneous medical histories he provided at previous examinations.

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's peripheral neuropathy of the right upper extremity more closely approximates mild incomplete paralysis of the median nerve prior to December 15, 2014, and mild incomplete paralysis of the median and ulnar nerves thereafter.  The Veteran indicated in the May 2009 VA examination that he had pain and paresthesias of the right wrist.  The Veteran had decreased strength in flexion of the right long finger and decreased pain and light touch with respect to the median nerve in May 2009.  An October 2010 EMG showed only median nerve involvement.  Muscle strength, reflex and sensory evaluations of the right upper extremity were normal in March 2012, and the examiner determined that the right upper extremity nerves were normal.  In December 2014, testing showed mild incomplete paralysis of the ulnar nerve.

The Board finds that involvement of multiple nerve groups was first supported by the record at the Veteran's December 15, 2014, VA examination.  The evidence does not show moderate incomplete paralysis to warrant a higher evaluation.







ORDER

Entitlement to a disability rating of 20 percent, and no higher, for cubital syndrome of the right wrist/elbow, from December 15, 2014, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


